Citation Nr: 0429970	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  99-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for post-traumatic stress disorder (PTSD) for a 
period prior to December 23, 1998.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for PTSD for a period subsequent to December 
23, 1998.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus, type II, non-insulin 
dependent.

5.  Entitlement to an initial compensable disability 
evaluation for mild renal insufficiency associated with 
diabetes mellitus.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity.

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity.

8.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the right upper 
extremity.

9.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the left upper 
extremity.

10.  Entitlement to service connection for hypertension as 
being secondary to service-connected type II diabetes 
mellitus.

11.  Entitlement to basic eligibility to Dependents 
Educational Assistance benefits, pursuant to Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board remanded the issues regarding entitlement to an 
initial rating for PTSD and a TDIU in February 2001 for 
additional development.  During the pendency of the appeal, 
the veteran appealed the additional issues, which are listed 
on the title page of this action.

The additional issues of entitlement to an initial disability 
evaluation in excess of 20 percent for diabetes mellitus, 
type II, non-insulin dependent; an initial compensable 
disability evaluation for mild renal insufficiency associated 
with diabetes mellitus; an initial disability evaluation in 
excess of 10 percent for peripheral neuropathy of the right 
lower extremity; an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity; an initial disability evaluation in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity; an initial disability evaluation in excess of 10 
percent for peripheral neuropathy of the left upper 
extremity; entitlement to service connection for hypertension 
as being secondary to service-connected type II diabetes 
mellitus, and entitlement to basic eligibility for Dependents 
Educational Assistance benefits, pursuant to Chapter 35 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board notes that the veteran appealed the issue of 
entitlement to an effective date earlier than April 11, 2003, 
for the assignment of a 100 percent rating for PTSD.  As 
explained in more detail below, the issue involving PTSD 
arises from an initial rating by the RO.  Therefore, staged 
ratings may be applied.  In this case, the issues involving 
an initial rating for PTSD and an earlier effective date for 
a 100 percent rating are duplicative.  Therefore, the Board 
will address them together as listed on the title page of 
this action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO regarding 
the claim for an initial rating for PTSD.  

2.  Prior to December 23, 1998, the appellant's service-
connected PTSD was manifested by definite impairment treated 
by medication.  

3.  Prior to April 10, 2000, the evidence does not show that 
the veteran displayed considerable impairment or occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

4.  Effective April 10, 2000, the evidence is in equipoise as 
to whether the veteran's service connected psychiatric 
disorder causes his unemployability.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for PTSD prior to 
December 23, 1998, and not in excess thereof, have been met.  
38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
4.132, Diagnostic Code 9411 (1996), amended by 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD subsequent to December 23, 1998 and prior to April 
10, 2000, have not been met.  38 U.S.C.A. §§ 1155, (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, 4.132, Diagnostic Code 9411 
(1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

3.  Resolving reasonable doubt in the veteran's favor, 
effective April 10, 2000, the criteria for a 100 percent 
disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, 4.132, Diagnostic Code 
9402 (1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).

4.  Because a 100 percent rating is warranted under schedular 
criteria, a claim of TDIU may not be considered.  38 C.F.R. § 
4.16(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folders reveal compliance with the VCAA.  
That is, by a letter dated in August 2001, the RO advised the 
veteran of the evidence needed to substantiate his claims for 
an initial rating for PTSD and for entitlement to a TDIU and 
of what evidence the veteran has the responsibility to 
provide, and which portion of the evidence, if any, VA is 
obligated to obtain or will attempt to obtain on the 
veteran's behalf.  The Board finds that these letters provide 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO received the veteran's 
claim and issued the initial determination prior to the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2004) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.   

In this case, although the VCAA notice letter to the veteran 
does not specifically contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured VA 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.   

With respect to assistance, the RO has obtained relevant VA 
medical records, private medical records as authorized by the 
veteran, and VA medical opinions.  In any event, the Board 
finds that the RO has complied with the VCAA in its attempts 
to secure evidence needed for the veteran's claim.  There is 
no other indication that relevant evidence remains 
outstanding.  Thus, the Board finds that the duty to assist 
has been satisfied.  38 U.S.C.A. § 5103A.    

II.  PTSD

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances and ratings are intended, 
as far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's appeal.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

The veteran has appealed the rating decision assigning an 
initial disability rating for PTSD.  38 C.F.R. § 4.71a.  The 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability. Rather, at the time of an 
initial rating, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to the 
effective date of a revised regulation, the Board cannot 
apply the revised regulations.

With respect to the issue on appeal, the schedular criteria 
for evaluating psychiatric impairment changed in 1996.  The 
RO considered both the old regulations and the new 
regulations.  Therefore, the appellant and his representative 
were given notice of the old and new regulations and have had 
an opportunity to submit evidence and argument related to 
both regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Pursuant to the criteria in effect prior to November 7, 1996, 
the evaluation of the veteran's service-connected disorder 
turned on the severity of his overall social and industrial 
impairment.  The Rating Schedule provided for a 30 percent 
rating was warranted where such impairment was of "definite" 
severity; 50 percent disability rating when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, or when by reason of 
psychoneurotic symptoms, the veteran's reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  The criteria 
for the next higher rating, 70 percent, under the same 
Diagnostic Code, are applicable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or maintain employment.

A 100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Diagnostic Code 9402 (1996).  It should be noted 
that the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9402, for a 100 percent evaluation are each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

Current criteria provide for a 50 percent rating when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The highest rating of 100 percent under this diagnostic code 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  The common symptoms 
include totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.

In reviewing the evidence of record for the veteran's 
service-connected PTSD, the Board is of the opinion that:  1) 
a 30 percent disability evaluation is warranted prior to 
December 23, 1998; 2) a disability evaluation in excess of 30 
percent prior to April 10, 2000 is not warranted; and 3) a 
disability evaluation of 100 percent is warranted effective 
April 10, 2000. 

a.  Rating prior to April 10, 2000

The evidence in this case prior to April 10, 2000, includes a 
June 1994 VA PTSD examination report in which the examiner 
noted the following observations.  The veteran was adequately 
groomed and exhibited no unusual motor activity.  His speech 
was halting and his mood and affect were depressed and 
anxious.  The veteran denied hallucinations and expressed no 
clearly identifiable delusions, as well as homicidal/suicidal 
thoughts.  He was precisely oriented to person, place, 
situation and time.  His remote, recent and immediate recall 
were good.  He appeared to be of average intelligence, his 
judgment and abstracting ability were adequate, and his 
insight was fair.  The examiner opined that the veteran's 
condition satisfied the minimal criteria necessary for PTSD.

Outpatient treatment records dated since the late 1980s 
reflect that the veteran was treated for anxiety, and was 
prescribed medication for this disorder.

According to an August 1995 RO hearing transcript, the 
veteran testified that he lived practically in isolation.  He 
reported that he lived in a small town in which everyone knew 
him.  Due to his explosive personality, people avoided him.  

The Social Security Administration (SSA) granted disability 
benefits for the veteran in a September 1997 decision based 
on physical disorders unrelated to the veteran's PTSD.  SSA 
makes no mention of PTSD as a basis for its decision.

VA examined the veteran in May 1999 regarding his PTSD.  The 
examiner noted that the psychiatric examination showed that 
the veteran was appropriately dressed and adequately groomed.  
The veteran's speech was mildly pressured but there were no 
flight of ideas or looseness of association.  His mood and 
affect were anxious and irritable.  He denied hallucinations 
and expressed no identifiable delusions.  He also denied 
homicidal and suicidal thoughts.  He was precisely orient to 
person, place, and situation, but gave the wrong date.  His 
remote memory and recent memory were otherwise adequate, 
although his immediate recall was impaired.  The examiner 
estimated that he was of low intelligence and his judgment to 
avoid common danger was adequate.  His abstracting ability 
and insight were poor.  Based on a review of the claims file, 
the examiner diagnosed the veteran with PTSD with a GAF of 
60.

Although the foregoing evidence meets the criteria for a 30 
percent rating for PTSD pursuant to the old and new 
regulations, the Board finds that it does not more nearly 
approximate the criteria for a rating in excess of 30 
percent.

The Global Assessment of Functioning (GAF) scale reflects 
the, "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The May 1999 VA examiner assigned a GAF of 60, which reflects 
moderate symptoms.  This evidence does not reflect 
considerable impairment or occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

While SSA granted disability benefits in September 1997, the 
decision was not based on the veteran's PTSD.

The Board has considered the lay statements provided by the 
veteran and members of his family.  While the veteran and his 
family are certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..." Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  These statements 
cumulatively contend that the veteran has been unable to work 
as a result of his PTSD.  As noted above, however, while SSA 
granted disability benefits, it was not due to PTSD.  The 
medical evidence does not more nearly show that a rating in 
excess of 30 percent is warranted for this period.

b.  Evidence dated on or after April 10, 2000

In correspondence dated April 10, 2000, J. Lawrence Hill, 
M.D., provided the following findings based on his 
psychiatric examination of the veteran.  The veteran had a 
longstanding history of PTSD stemming from wartime service.  
Dr. Hill added that the veteran also appeared to have a true 
panic disorder with agoraphobia and marked depression with 
suicidal ideation.  The veteran did not have any active plan 
at the present time.  He was also extremely argumentative 
with marked persecutory ideation.  He continued to meet the 
criteria for PTSD in that he had recurrent and intrusive 
distressing recollections of events including images, 
thoughts and perceptions of issues in Vietnam.  He also had 
recurrent distressing dreams of the events.  He also had 
persistent avoidance of stimuli associated with trauma and a 
general numbing.  He made great efforts to avoid thoughts, 
feelings or conversations associated with the trauma.  He 
avoided any activities, places, and people that could arouse 
these recollections.  The veteran also had the inability to 
recall important aspects of the trauma.  He had markedly 
diminished interest and participation in any significant 
activities.  He was estranged from others and had markedly 
restricted affect.  There were also persistent problems of 
arousal in that he had great difficulty falling or staying 
asleep, marked irritability, outburst of anger, marked 
difficulty concentrating, and hypervigilance.

It was Dr. Hill's impression that the veteran had PTSD and 
severe panic disorder with agoraphobia.  Dr. Hill added that 
these symptoms could easily fall under the area of PTSD, but 
it seemed to be something that had been worsening over the 
past year.  Dr. Hill assigned a GAF of 35 to 40.  Dr. Hill 
opined that the veteran was totally disabled by his illness, 
and it was very unlikely that he could even live alone and be 
able to take care of his ailing needs.  It was also unlikely 
that he would be able to participate in any type of work 
capacity in that his concentration was extremely poor and his 
distractibility was great.  Social avoidance and agoraphobia 
prevent him from being around people.  Dr. Hill concluded 
that the veteran should stay in very intensive treatment and 
should be in some type of residential setting where his needs 
could be much better attended.

The evidence of record dated after Dr. Hill's April 2000 
report does not reflect improvement of the veteran's 
psychiatric condition.

When it is not possible to separate the effects of a service-
connected disability from a nonservice-connected disorder, 38 
C.F.R. § 3.102 (2004) (reasonable doubt) dictates that such 
signs and symptoms must be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In this case, the veteran has been diagnosed 
with severe panic disorder with agoraphobia, in addition to 
PTSD.  As noted above, Dr. Hill concluded that the severe 
panic disorder with agoraphobia could easily fall under the 
area of PTSD, but it seemed to be something that had been 
worsening over the past year.  The Board has considered 
subsequent VA psychiatric examination reports that reflect 
findings that the veteran's severe panic disorder with 
agoraphobia is not associated with the service-connected 
PTSD.  

In view of the foregoing, the Board considers the criteria 
for a 100 percent schedular evaluation for the veteran's 
psychiatric impairment to have been met effective April 10, 
2000, the date of Dr. Hill's correspondence.  The Board 
considers that the record raises a reasonable doubt as to 
whether the veteran's service connected psychiatric disorder 
renders him unable to work.  Resolving that doubt in his 
favor, the Board concludes that for VA purposes, the evidence 
satisfactorily shows the veteran's service connected 
psychiatric symptoms are totally incapacitating as to warrant 
a 100 percent schedular evaluation effective April 10, 2000.  

III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).

As noted by the language of 38 C.F.R. § 4.16(a), when a 
veteran is in receipt of a 100 percent schedular rating, TDIU 
may not be assigned.  Green v. West, 11 Vet. App. 472, 476 
(1998); 38 C.F.R. § 4.16(a) (2004).  In light of the Board's 
decision set out above to grant an increased (100 percent) 
schedular rating for service-connected PTSD effective April 
10, 2000, the claim of entitlement to TDIU is now moot.  Id.  
Accordingly, the veteran's claim for TDIU benefits must be 
dismissed as a matter of law.


ORDER

Entitlement to a 30 percent rating for PTSD prior to December 
23, 1998, is granted, subject to the provisions governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 30 percent rating for 
PTSD prior to April 10, 2000, is denied.

Entitlement to a 100 percent rating for PTSD effective April 
10, 2000, is granted, subject to the provisions governing the 
payment of monetary benefits.

The appeal for TDIU benefits is dismissed.


REMAND

The Board observes that the VCAA, 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted in November 2000.  The VCAA 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The Board finds that the following development, including 
current examinations, is necessary before addressing the 
remaining issues on appeal.

The appeal is remanded for the following:  

1.  The RO must notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims for entitlement 
to an initial disability evaluation in 
excess of 20 percent for diabetes 
mellitus, type II, non-insulin dependent; 
an initial compensable disability 
evaluation for mild renal insufficiency 
associated with diabetes mellitus; an 
initial disability evaluation in excess 
of 10 percent for peripheral neuropathy 
of the right lower extremity; an initial 
disability evaluation in excess of 10 
percent for peripheral neuropathy of the 
left lower extremity; an initial 
disability evaluation in excess of 10 
percent for peripheral neuropathy of the 
right upper extremity; an initial 
disability evaluation in excess of 10 
percent for peripheral neuropathy of the 
left upper extremity; entitlement to 
service connection for hypertension as 
being secondary to service-connected type 
II diabetes mellitus; and entitlement to 
basic eligibility for Dependents 
Educational Assistance benefits, pursuant 
to Chapter 35.  The RO must also notify 
the veteran of what information or 
evidence the he should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice must 
comply with 38 U.S.C.A. § 5103(a) and any 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should review the record and 
ensure that all required notice and 
development has been accomplished under 
the VCAA and its implementing 
regulations.  

3.  In light of any additional evidence, 
the RO should schedule the veteran for an 
examination in order to determine the 
extent of his disability due to diabetes 
mellitus, including renal insufficiency 
as well as peripheral neuropathy of the 
upper and lower extremities.  All 
indicated tests should be performed.  The 
examiner should specifically determine if 
the veteran's diabetes requires: (1) 
treatment with insulin and restricted 
diet or oral hypoglycemic agent and 
restricted diet, or (2) treatment with 
insulin, restricted diet, and regulation 
of activities, or (3) treatment with 
insulin, restricted diet and regulation 
of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year, or twice a month visits to a 
diabetic care provider, plus 
complications that would not be 
compensable if separately evaluated, or 
(4) more than one daily injection of 
insulin, restricted diet, and regulation 
of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations 
per year or weekly visits to a diabetic 
care provider, plus either progressive 
loss of weight and strength, or 
complications that would be compensable 
is separately evaluated.  The examiner 
should also address any renal 
insufficiency and/or peripheral 
neuropathy of the upper and lower 
extremities.

?	The examiner should also determine 
the nature and extent of the 
hypertension.  All special studies 
and tests should be completed.  The 
veteran's claims folder should be 
made available to the examiner, and 
the examiner is requested to review 
the claims folder in conjunction 
with the examination.  The examiner 
should note that the veteran's 
complete claims file was reviewed.  
The examiner should opine on whether 
it is as least as likely as not that 
the hypertension is related to or 
aggravated by the veteran's service-
connected diabetes mellitus, type 
II.  A complete rationale based on 
the facts and medical principles 
should be provided.

?	(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

4.  The RO should then review the case 
and re-adjudicate the veteran's claims.  
If the decision with respect to any of 
these issues remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, to include any 
additionally received evidence; fully 
cites the applicable legal provisions; 
and reflects detailed reasons and bases 
for the decision.  The veteran and his 
representative should then be afforded 
the applicable time period to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



